Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on March 20, 2020.
Claims 5, 8, 11 and 12 have been amended.
Claims 1-20 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on March 20, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method, a medium and a product).
Under Step 2A Prong 1 of the 2019 PEG,
The claimed invention is directed to an  abstract idea without significantly more. The claim(s) (1, 13 and 14) recite(s) determining a similarity between a user and a merchant, comprising: determining first amount distribution of the user based on first historical orders of the user; determining second amount distribution of the merchant based on second historical orders of the merchant; and determining a similarity between the user and the merchant based on the first amount distribution and the second amount distribution.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of recommending a merchant to a user and is a certain method of organizing human activity. The recitations of a storage medium executed by a processor and a device comprising a processor and memory, do not integrate the invention into a practical application because the processor, memory and device are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional.) 
Dependent claims 2-12 and 15-20 do not add “significantly more” to the abstract idea. The dependent claims further recite a method of organizing human activity because they recite further 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).

Conclusion
The Examiner notes that no prior art is applied.  No art was found to teach the limitations of determining a similarity between the user and the merchant based on the distributions of user based first historical orders and merchant based second historical orders.  Basically, the Examiner, in light of the specification, understands these limitations to require matching a buyer and a seller based on their respective patterns of buying and selling.  The use of a seller’s selling pattern for matching purposes to a buyer has not been identified in the prior art of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following U.S. patent are cited to further show the best domestically patented prior art found by the examiner:
US Pub. No. 2012/0054012: [0103] A buyer agent considers the needs of a buyer and assists in finding the best buy for a particular product. This agent looks at previous offer and order history for all sellers or specified sellers of a product and considers past offer percent aggregation, final price achieved, carrying cost vs. aggregation savings, transaction fees, any discounts that can be applied to a particular seller, and any other applicable factor to make a suggestion as to how and where the buyer should place an order. Current market information is also taken into consideration. Thus, the agent provides a comparison between the fair market value for a product and a reasonably anticipated price that can be achieved through the aggregation system.
US Pat. No. 6,460,036: (Col. 17; ll. 10-28): A simple application of the similarity measurement is a system to match buyers with sellers in small-volume markets, such as used cars and other used goods, artwork, or employment. Sellers submit profiles of the goods (target objects) they want to sell, and buyers submit, profiles of the goods (target objects) they want to buy. Participants may submit or withdraw these profiles 
US Pub. No. 2002/0120554: [0229] The preceding data, along with other data, will be held in relational databases that will be filtered against one another to find the best match of SP with B. This filtering process requires no involvement of the SP or B, rather, the filtering process is automatically generated/accomplished by the databases and filtering systems. After information has been gathered and stored in the database, and transactions have been made, the transaction histories of the buyers and sellers will also be filtered into the ARMS system to help identify purchasing and selling patterns. SP and B will be notified of these patterns, giving the SP and B the option to automatically have generated matches within the system to fulfill their needs. B can also specify triggers within the system to automatically request specified services at a specified time for a specified price. SP will have the opportunity to set acceptance points to automatically accept request offers based on criteria that the SP has preset.
The following non-patent literature is cited to show the best non-patent literature prior art found by the examiner:
Mass. group solicits suppliers for national companies. Current Competition
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
8.3: N/A. Financial Times Information Ltd. (Feb 6, 1997): The idea is to make the energy procurement process easier for both buyers and sellers, Costello explained, saying his company is bucking the aggregation trend. "Aggregation has less value than a lot of people think," he said, explaining that his company is looking to make better matches between buyers and suppliers. "You get a flat load with aggregation. Half of the people win and half don't," he said.
Toward a theory of business buyer-seller similarity. Lichtenthal, J David; Tellefsen, Thomas. The Journal of Personal Selling & Sales Management 21.1: 1-14. Abingdon: Taylor & Francis Ltd. (Winter 2001): This paper proposes an expanded view of industrial buyer-seller similarity. The synthesis of findings suggests that internal similarity can increase a business buyer's willingness to trust a salesperson and follow the salesperson's guidance and, therefore, increase the industrial salesperson's effectiveness.
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.